Exhibit 10.2


TRANSACTION INCENTIVE AGREEMENT

THIS TRANSACTION INCENTIVE AGREEMENT is entered into as of this 8th day of
November, 2005 by and between Linens ’n Things, Inc., a Delaware corporation
(the “Company”) and Brian D. Silva (the “Executive”).

WHEREAS, the Board of Directors of the Company (the “Board”) has for a number of
months been reviewing strategic alternatives and retained Credit Suisse First
Boston (“CSFB”) to assist the Board in that strategic process; and

WHEREAS, as part of this strategic process, the Board and the Company’s
representatives at CSFB have required the Executive to participate in all of the
substantial work product and effort required to conduct this strategic process
and to allow the strategic process to proceed in a productive and effective way,
all the while maintaining the confidentiality of this process within the
organization; and

WHEREAS, the Board at its meeting on November 7, 2005 approved the Agreement and
Plan of Merger with Apollo Management L.P. (the “Buyer”) dated as of November 8,
2005 (the “Merger Agreement”); and

WHEREAS, going forward, the Executive will also be required to perform
substantial duties, over and above the Executive’s customary and expected
duties, in connection with the transactions contemplated by the Merger
Agreement, up to and including the closing and consummation of the Merger
Agreement (the “Closing”); and

WHEREAS, the Board has considered appropriate additional compensation for the
Executive with respect to the substantial services and effort performed and to
be performed by the Executive in achieving the results of this process to date
as well as in connection with the transactions contemplated by the Merger
Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties, the Company and the Executive agree as follows:

1. Strategic Process Compensation.  In consideration of the substantial efforts
of the Executive in connection with the strategic process up to the date of the
execution of the Merger Agreement, the Company agrees to pay to the Executive,
as additional compensation, the amount of $125,000, less applicable withholding
and other taxes which will be payable to the Executive upon the execution of the
Merger Agreement.

2. Closing Incentive Compensation.  In consideration of the substantial efforts
that will be needed from the Executive up through and including the Closing, the
Company agrees to pay to the Executive, as additional compensation, the amount
of $125,000, less applicable withholding and other taxes (the “Closing Incentive
Compensation”), which will be payable to the Executive on the Closing, subject
to the following.

--------------------------------------------------------------------------------

Notwithstanding the above, payment of the Closing Incentive Compensation is
subject to and wholly contingent upon: (X) the consummation of the Merger
Agreement and the occurrence of the Closing; and (Y) the Executive remaining in
the full time employ of the Company, using his diligent efforts, up through the
Closing unless the Executive’s employment is terminated prior to the Closing by
the Company other than for “Cause” or by reason of the Executive’s death.

For purposes of the above, “Cause” shall have the meaning set forth in the
Executive’s Employment Agreement.

3. Amendment.  This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

4. Waiver.  No waiver of any of the obligations under this Agreement shall be
valid unless set forth in an instrument in writing signed by the party to be
bound.  The failure of any party to assert any rights or remedies shall not
constitute a waiver of such rights or remedies.

5. Severability.  If any provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party.  Upon such
determination that any provision is invalid, illegal or incapable of being
enforced, the parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

6. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, between the parties with
respect to the subject matter hereof.  

7. Parties in Interest.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey (without giving effect to
its conflict of laws rules).

9. Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the day first written above.

LINENS ’N THINGS, INC.                    
 

By
 
 
 
    Norman A. Axelrod
Chairman and Chief Executive Officer   Brian D. Silva  